Citation Nr: 1641849	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar spine degenerative joint disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected degenerative joint disease of the right knee status-post fracture, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected traumatic arthritis of the right middle finger with limitation of motion, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from November 1974 to November 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and a December 2015 Board decision.

In December 2014, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing.  A transcript of the hearing has been associated with the claims file. 

A March 2016 rating decision granted an increased 10 percent rating for residuals of fractured right middle finger, effective August 25, 2011.  Thereafter, the Veteran continued his appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The issues of entitlement to increased ratings for service-connected lumbar spine and right knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for limitation of motion of the right long finger and the disability does not more nearly approximate amputation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected traumatic arthritis of the right middle finger with limitation of motion (right middle finger disability), have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5229 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Regarding the increased rating issue decided herein, a letter dated in August 2013 contained the necessary notice.  Additionally, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available post-service treatment records have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records.  A January 2016 VA examination is adequate as the examiner reviewed the relevant medical history, considered the Veteran's lay history, and provided the relevant information to properly rate the service-connected disability.  The Board has considered the Court's recent holding in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In the instant case, not all of these requirements were met; the Board, however, finds that there is no prejudice to the Veteran in proceeding to adjudicate the claim.  First, weight-bearing testing is irrelevant to a finger disability.  Second, pain on passive motion would not provide for a higher evaluation, as the limitation of motion and additional functional loss does not approximate ankylosis or amputation; accordingly, a higher evaluation could not be supported by further examination, as active limitation of motion would be worse than passive.  Finally, the Veteran has not alleged, and the record does not show, that his examination is inadequate to decide his rating claim, or otherwise argued that his range of motion would have been further limited if tested in such capacities. Consequently, as he has not argued that the examinations of record are inadequate on such grounds, the Board need not address such matter further.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011); Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Most recently, as directed by the 2015 Board remand, VA treatment records dated through October 2015 were obtained and a letter was sent to the Veteran regarding releases for private medical records.  Also, as directed by the 2015 Board remand, the Veteran was afforded an appropriate VA examination for his right middle finger in January 2016.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Discussion of the Veteran's December 2014 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue decided herein was identified at the hearing.  The Veteran was asked about the nature and severity of his right middle finger disability in accordance with the rating criteria.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Increased Rating for Right Middle Finger Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has reported in various statements of record that he has pain and stiffness in his right middle finger.  In a January 2015 statement, he reported that he is unable to have full movement of the finger.  The Veteran also reported swelling and stiffness for most of the day.  He stated he was unable to bend his finger.  The Veteran's daughter stated that she has seen her father have difficulty with his right hand because his finger is in an abnormally stiff position.  The Veteran's significant other reported that he has difficulty with stiffness and pain of the finger and had difficulty opening containers and bottles.  

In VA medical records throughout the appeal period, the Veteran reported pain and stiffness of the right middle finger.

A September 2013 VA examination report notes the Veteran's history of a fractured right (major) long finger during service.  No surgery was done; he was treated with a cast for six weeks.  Currently, he did not use any braces or other assistive devices.  He complained of flare-ups of stiffness lasting one to two hours.  These could occur daily depending on weather changes.  On examination, there was a gap of less than one inch between with right middle fingertip and the proximal transverse crease of the palm and painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension.  There was no additional limitation of motion after three repetitions.  The examiner stated that the Veteran's functional loss consisted of limited motion and pain, but was unable to specify additional motion lost during flare-ups without resorting to speculation.  Hand grip was 5/5 and there was no ankylosis.  X-ray studies revealed osteoarthritis.  There was generally mild to moderate degenerative arthropatic changes of the right hand, with more moderate involvement of the PIP joints, thumb IP joint, and third MCP joint.  The examiner stated that there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner further stated that the Veteran's service-connected finger disability did not his ability to work.

During a December 2014 Board hearing, the Veteran testified that he was unable to touch his right middle finger to his palm.  He also reported occasional pain and stiffness in his finger, especially in the morning.  

A January 2016 VA Hand and Finger Disability Benefits Questionnaire (DBQ) report note the Veteran's history of right (major) middle finger fracture with limitation of motion and arthritis.  On examination, extension of each joint of the middle finger was 0 degrees.  Flexion was: MCP joint to 90 degrees; PIP joint to 100 degrees; and DIP joint to 50 degrees.  The examiner stated that there was no gap between the pad of the thumb and the fingers, but there was a gap of 1.5 centimeters between the finger and the proximal transverse crease of the right hand.  There was no evidence of pain with use of the right hand.  There was no additional loss of motion after three repetitions of range of motion testing.  The examiner stated that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran denied flare-ups.  Muscle strength for right hand grip was 5/5 and there was no muscle atrophy.  There was no ankylosis.  The examiner stated that there was not functional impairment of the right hand such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner further opined that the Veteran's right middle finger disability did not impact his ability to perform any type of occupational task.  

The Veteran's right middle finger disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5229, for the entire appeal period.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Diagnostic Code 5010 addresses arthritis due to trauma, while Diagnostic Code 5229, in turn, governs limitation of motion of the long finger in the major and minor hand.  

Diagnostic Code 5229 provides for a maximum 10 percent rating for major or minor limitation with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or, with extension limited by more than 30 degrees. 

Diagnostic Code 5010 refers to 5003, which assigns a 10 percent evaluation for noncompensable limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent evaluation is also assigned where there is no limitation of motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent evaluation is assigned where there is no limitation of motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

The Veteran is receiving the maximum scheduler evaluation permitted under 38 C.F.R. § 4.71a, Diagnostic Code 5229.  Accordingly, no higher evaluation is warranted under this diagnostic code.  A higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10  Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).  Indeed, he is also in receipt of the maximum schedular rating for ankylosis of the major or minor long finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5225.  As for Diagnostic Code 5010, a higher evaluation is not warranted as the right middle finger disability does not have X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Additionally, there is limitation of motion of this joint.  Accordingly, an increased scheduler evaluation under the currently assigned codes is not warranted.

The Board has also considered the potential application of various other provisions of the regulations governing VA benefits.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the code for ankylosis of the finger has a maximum 10 percent evaluation and thus does not provide for a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2015).  Additionally, the evidence of record does not support a finding that the disability more nearly approximates amputation of the finger.  38 C.F.R. § 4.71a, Diagnostic Code 5154 (2015).  The Veteran has asserted he cannot bend his finger due to stiffness, pain, and swelling, which causes difficulty using his hand.  But the 2013 VA examiner found hand grip of 5/5 that there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The 2016 VA examiner found that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time, that muscle strength for right hand grip was 5/5, and that there was not functional impairment of the right hand such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  These objective findings outweigh the Veteran's competent and credible lay statements, which even taken at their worst, do not approximate amputation of the finger.  Accordingly, an increased evaluation is not warranted.  

As the preponderance of the evidence is against the claim for a higher schedular rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert, supra. 

The Board has also considered referral for extra-schedular consideration.  However, in this case, the Board finds that the record does not show that the right long finder disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right long finger disability are inadequate.  A comparison between the symptomatology of the Veteran's disability and the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology - including functional loss and limitation of motion.  As discussed above, there are higher evaluations available that address loss of use (amputation), but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right long finger disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the evidence of record does not raise the issue, the Board does not address the issue of extra-schedular consideration based on the collective effect of multiple service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); but see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (noting that a veteran may be entitled to extra-schedular consideration based on the combined effect of multiple disabilities).


ORDER

A rating in excess of 10 percent for the right middle finger disability is denied. 


REMAND

Further development of the remaining issues is required.  In this case, the Veteran was most recently provided VA examinations of the low back and right knee in January 2016.  The Board finds these examinations to be inadequate for rating purposes.  Although the VA examiners noted that there was full range of motion without objective evidence of pain in both the lumbar spine and right knee, it is not clear whether this was active or passive range of motion, in weight bearing or nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment since March 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain VA examinations to evaluate the current severity of his service-connected lumbar spine and right knee disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examinations must be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees and spine.  Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


